DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the downloaded data comprises a first data channel and a second data channel, wherein the algorithm comprises assigning a first electrode associated with the first data channel to an actual electrode placement location of His bundle if the electrode data from the first data channel comprises two deflections within a single cardiac cycle and the electrode data from the second data channel comprises one deflection within a single cardiac cycle, wherein the algorithm comprises assigning a second electrode associated with the second channel to an actual electrode placement location of atrium if the deflection of the second data channel occurs before the deflections of the first data channel or assigning the second electrode to the actual electrode placement location of right ventricle if deflection of the second data channel occurs after the deflections of the first data channel, wherein the downloaded data comprises a first data channel, a second data channel, and a third data channel, wherein the algorithm comprises assigning a first electrode assigned to a first data channel to an actual electrode placement of His Bundle if the electrode data from the first data channel comprises two deflections within a single cardiac cycle, the electrode data from a second data channel comprises one deflection within a single cardiac cycle, and the electrode data from a third data channel comprises one deflection within a single cardiac cycle, and wherein the algorithm comprises assigning none of the electrodes to an actual electrode placement location of His Bundle if the electrode data from all the associated data . 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792